OPINION
PER CURIAM.
This is an appeal from a judgment signed on February 1, 2000. On May 19, 2000, the trial court sustained the district clerk’s contest of appellant’s affidavit of indigence. On May 26, 2000, appellant filed a document challenging the trial court’s order sustaining the contest. On January 30, 2003, this Court denied that challenge and ordered appellant to pay the $125 filing fee within 20 days, notifying him that if it was not so paid the appeal would be dismissed without further notice. Appellant has filed a motion for rehearing of its challenge to the trial court’s order sustaining the district clerk’s contest of appellant’s affidavit of indigence.
We overrule the motion for rehearing. Twenty days from the Court’s January 30, 2003 order have passed and appellant has not paid the $125 filing fee. Accordingly, we dismiss the appeal. See Tex.R.App. P. 5, 42.3(b),(c). All other motions are dismissed as moot.